                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
      Petitioner,                                 )
                                                  )
vs.                                               ) Case No: 4:11CR00235HEA
                                                  )
KENNETH TURNER,                                   )
                                                  )
      Respondent.


                    OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Respondent’s Motion for Relief Under

First Step Act of 2018, Senate Bill 115-756 [Doc. No. 133]. The Office of Herman

Jimerson entered appearance on behalf of Respondent and responded further on

behalf of Respondent Turner. For the reasons set forth below, the Motion is

denied.

                             PROCEDURAL HISTORY

      On July 9, 2012 Respondent was sentenced to 120 months on charges of

Conspiracy to Possess with Intent to Distribute and Conspiracy to Commit Money

Laundering. On July 19, 2019 Respondent filed his Motion for Release Under First

Step Act [Doc. #133] and Request for Hearing [Doc. #135]. He seeks

compassionate release pursuant to 34 U. S. C. §60541.
      This Court has fully reviewed the file and all its documents filed by the

parties, including the response by the United States that Respondent has been

reviewed by the United States Probation Office in the District of Arizona for

relocation upon release in Arizona. It appears from the record that he is being

considered for release under the Elderly Offender Program (First Step Act).

                                  CONCLUSION

      Based upon the foregoing review and analysis, the request for hearing will

be denied and the motion for relief will be denied without prejudice to refile in the

event of an adverse decision.

      Accordingly,

      IT IS HEREBY ORDERED that the Motions [Docs. #133 and #135], are

denied.

      Dated this 4th day of October, 2019.




                                         _______________________________
                                             HENRY EDWARD AUTREY
                                          UNITED STATES DISTRICT JUDGE




                                          2
